Citation Nr: 0632953	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  00-00 960	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome of the left wrist.  

2.  Entitlement to service connection for a herniated disc of 
the cervical spine.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a cardiovascular 
disorder, to include as due to undiagnosed illness or other 
qualifying, chronic disability, pursuant to 38 U.S.C. § 1117.  

4.  Entitlement to an initial rating in excess of 20 percent 
for residuals of low back strain and pelvic contusion.  

5.  Entitlement to an increased rating for panic disorder 
with agoraphobia and generalized anxiety disorder, with a 
history of post-traumatic stress disorder (PTSD), currently 
evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from November 1981 to 
June 1991.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of multiple rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  In June 2006, the veteran testified before the 
undersigned Veterans Law Judge during a video conference 
hearing.  

Because the veteran has disagreed with the initial rating 
assigned for low back strain and pelvic contusion following 
the grant of service connection, the Board has characterized 
the issue in light of the distinction noted in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).  

As a final preliminary matter, the Board notes, as per a 
December 2005 Deferred or Conferred Rating Decision, that the 
RO is considering a number of claims raised by the veteran 
that are not currently in appellate status.  Further review 
of the claims file reflects the veteran is also seeking 
service connection for a left foot disability, for 
gastroesophageal reflux disease, for skin rash, for colon 
polyps, for hypercholesterolemia, for pes planus, and for 
scars.  As these claims for service connection have not been 
adjudicated by the RO, they are not before the Board.  They 
are referred to the RO for appropriate action.  

(The decision below addresses the veteran's claim for an 
increased rating for panic disorder, with agoraphobia and 
generalized anxiety disorder, with a history of PTSD.  
Consideration of the remaining issues on appeal is deferred 
pending completion of the development sought in the remand 
that follows the decision below.)  


FINDING OF FACT

The veteran's panic disorder, with agoraphobia and 
generalized anxiety disorder, with a history of PTSD, is 
manifested by nervousness, panic attacks, anxiety, memory 
loss, intrusive thoughts, sleep disturbance, and 
irritability, that approximate occupational and social 
impairment resulting in reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for a rating greater than 50 percent for panic 
disorder, with agoraphobia and generalized anxiety disorder, 
with a history of PTSD, are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, 
Diagnostic Code 9412 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Here, the Board finds that all notification and development 
action needed to render a decision on the claim for an 
increased rating for panic disorder, with agoraphobia and 
generalized anxiety disorder, with a history of PTSD, has 
been accomplished.  

In this respect, through a May 2004 notice letter, the RO 
notified the veteran of the legal criteria governing his 
claim and the evidence that had been considered in connection 
with his claim.  After the notice letter, the veteran was 
afforded the opportunity to respond.  Hence, the Board finds 
that the veteran has received notice of the information and 
evidence needed to substantiate his claim, and has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board also finds that the May 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It requested that the veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  The RO also requested that the 
veteran submit evidence in his possession pertinent to his 
claim.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  Likewise, in March 
2006, the RO provided the veteran notice regarding the 
assignment of effective dates and disability rating elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Although the complete notice required by the VCAA was not 
provided until after the RO initially adjudicated the 
veteran's claim, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini, 
18 Vet. App. at 122.  Consequently, the Board does not find 
that any late notice in this case under the VCAA requires 
remand to the RO.  Nothing about the evidence or any response 
to the RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim for a 
higher rating for panic disorder, with agoraphobia and 
generalized anxiety disorder, with a history of PTSD, on 
appeal.  The RO has obtained identified VA treatment records, 
and the veteran was provided a VA examination in January 2005 
to assess the severity of his service-connected disability.  
Otherwise, neither the veteran nor his representative has 
alleged that there are any outstanding medical records 
probative of the veteran's claim that need to be obtained.  

With respect to the above-noted January 2005 VA examination, 
the veteran has alleged that the examination findings do not 
reflect the severity of his psychiatric disability.  In this 
regard, the veteran contends that during the examination the 
examiner frequently dozed off, and thus a true reporting of 
the veteran's symptoms was not made.  A review of the report 
of the January 2005 VA examination reflects the examiner's 
review of the veteran's claims file.  Additionally, the 
examination report reflects the veteran's past psychiatric 
history along with his reported symptoms.  The examiner's 
mental status findings on evaluation of the veteran are also 
reported.  The findings and conclusions of the examiner also 
appear consistent with other clinical findings previously 
reported.  Therefore, after review of the record, the Board 
can find no reason that a remand of the veteran's claim, for 
a new examination, would be required or otherwise result in a 
different finding.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. at 58.  

The veteran's service-connected panic disorder, with 
agoraphobia and generalized anxiety disorder, with a history 
of PTSD has been rated as 50 percent disabling under 
38 C.F.R. § 4.130, Diagnostic Code 9412 for "panic disorder 
and/or agoraphobia."  By way of procedural history, in a May 
1999 rating decision, the RO denied the veteran's claim for a 
rating greater than 10 percent for his service-connected 
psychiatric disability.  The veteran perfected an appeal of 
that decision.  In a November 2000 rating decision, the RO 
increased the veteran's disability rating from 10 percent to 
50 percent, effective August 15, 1997, the date of claim for 
increase as established by the RO.  As the 50 percent award 
was not a complete grant of benefits sought on appeal, the 
issue remains in appellate status.  See AB v. Brown, 6 Vet. 
App. 35 (1993).  

Under the General Rating Formula For Mental Disorders, a 50 
percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-term and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9412.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

Consideration is given to the frequency, severity, and 
duration of psychiatric symptoms, the length of remission, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  See 38 C.F.R. § 4.126(a) (2006).  
Furthermore, when evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation 
solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b).  

Here, the pertinent medical evidence consists of reports of 
VA examination dated in January 1997, October 1998, June 
2000, and January 2005.  Also of record are a January 2002 VA 
psycho-social assessment, as well as VA outpatient treatment 
notes dated in July 1997, August 2001 and April 2004, as well 
as a September 2000 treatment record from St. Joseph's 
Regional Medical Center.  Additionally, the veteran's own 
contentions have been considered, including those contained 
in a bound report (identified as volume 10) which is dated in 
August 2005.  Following a review of the examination reports 
and clinical records, along with the veteran's contentions, 
the Board does not find that a rating greater than 50 percent 
for the veteran's panic disorder, with agoraphobia and 
generalized anxiety disorder, with a history of PTSD, is 
warranted.  

With regard to his contentions, the record reflects the 
veteran's report that some days he feels normal and some days 
he does not function properly.  The veteran also has reported 
that he tends to isolate himself from others and finds it 
difficult to talk with people.  He reportedly experiences 
regular anxiety/panic attacks that are sometimes mild and 
sometimes severe, and frequently gets into verbal or 
sometimes physical confrontations with others.  The veteran 
contends that his ability to concentrate is diminished and 
that he suffers from phobias as well as obsessive-compulsive 
disorder.  He also contends that his disability is much worse 
than identified in the report of January 2005 VA examination.  
A review of the medical evidence reflects the veteran's 
consistent reports of nervousness, panic attacks, anxiety, 
memory loss, sleep disturbance, and irritability.  The 
veteran has also reported that he becomes anxious when around 
other people and tends to like to be by himself.  

In particular, the January 2002 psychosocial assessment 
reflects that the veteran was in a three-year relationship 
with a girlfriend.  He was also noted as working at a scrap 
processing plant for 10 years and was a supervisor.  Mental 
status examination reflected appropriate dress/grooming, 
oriented times three, intact short and long-term memory, good 
concentration and attention, good eye contact, anxious mood, 
appropriate affect, normal motor activity, cooperative 
interview behavior, unremarkable thought content and thought 
processes, and normal speech.  In addition, the veteran 
denied hallucinations, there were no apparent delusions, and 
judgment and insight were good.  The diagnosis was general 
anxiety disorder.  A Global Assessment of Functioning (GAF) 
score of 65 was reported.  

The April 2004 VA outpatient treatment note reflects the 
veteran's report that he continued to experience anxiety 
attacks, but that the attacks were seldom and that his taking 
of the medication BuSpar was helpful.  The veteran also 
reportedly expressed concern about his short-term memory, but 
indicated that the problem was not a consistent feature.  
Mental status examination revealed the veteran to be pleasant 
and cooperative.  He had no suicidal thoughts.  

With respect to the report of January 2005 VA examination, 
the veteran was noted as working full time and living with 
his wife.  It was also noted that he had an irritable mood 
and difficulty relating to others.  The veteran reported 
nightmares once a month and sleep problems.  Mental status 
evaluation revealed mild psychomotor agitation, good eye 
contact, and normal speech.  The veteran's mood was noted as 
wound up and nervous, his affect as anxious, and his thought 
processes logical but at times circumstantial.  There were no 
suicidal ideations or auditory or visual hallucinations, but 
the veteran reportedly experienced problems with his memory.  

With respect to panic attacks, the veteran was noted as 
reporting that he had a few periods throughout a week where 
he felt increased anxiety and irritability.  The periods were 
marked with shortness of breath, anxiety, and mild 
palpitations.  In addition, the veteran indicated that he had 
had homicidal ideations in the past when getting into fights 
and wanting to kill somebody; however, he denied any intent 
or plan to harm anyone.  The veteran also reported that while 
he was employed, he felt that he did have difficulties at 
work but had been given many breaks because he was a veteran.  
The examiner's diagnosis was PTSD.  A GAF score of 55 was 
reported.  

Considering the above-noted evidence in light of the rating 
criteria, the Board finds that the veteran's psychiatric 
symptoms are indicative of occupational and social impairment 
with reduced reliability and productivity--consistent with 
the 50 percent rating currently assigned.  The symptoms 
associated with the veteran's service-connected panic 
disorder, with agoraphobia and generalized anxiety disorder, 
with a history of PTSD-primarily nervousness, panic attacks, 
anxiety, memory loss, sleep disturbance, and irritability-do 
not meet the criteria for the next higher, 70 percent, 
rating.  A 70 percent rating requires occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to certain symptoms; however, the Board finds that those 
delineated symptoms, or ones like them, are not 
characteristic of the veteran's current psychiatric 
disability.  

As noted above, in a claim for an increased rating, it is the 
present level of disability that is of primary concern.  See 
Francisco, 7 Vet. App. at 58.  That notwithstanding, the 
Board has considered the findings from the all the reports of 
VA examination, as well as outpatient VA clinic notes, the VA 
psycho-social survey, and the St. Joseph's Regional Medical 
Center treatment record.  The medical evidence simply does 
not reflect symptoms such as suicidal ideation, obsessional 
rituals which interfere with routine activities, or 
intermittently illogical, obscure, or irrelevant speech.  In 
addition, the veteran has not been noted to exhibit near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; or to 
experience impaired impulse control (such as unprovoked 
irritability with periods of violence) or spatial 
disorientation; nor has he been found to neglect his personal 
appearance and hygiene.  Here, even with consideration of the 
veteran's contentions, the evidence reflects that the veteran 
functions independently, appropriately, and effectively; and 
there have been no reported instances of unprovoked 
irritability with periods of violence.  

Additionally, while the veteran's ability to establish and 
maintain effective relationships is impaired, the evidence 
does not demonstrate that the impairment is to such a degree 
that it results in an inability to establish and maintain 
effective relationships.  In this case, the veteran is 
married and any social impairment has not affected his 
ability to function effectively at a full-time job.  
Likewise, the veteran has remained employed even though he 
has difficulty with stressful circumstances that result in 
anxiety and panic attacks.  The Board notes that the 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2006); see 
also 38 C.F.R. § 4.126(b).  

Therefore, the criteria for the next higher, 70 percent, 
rating, are not met.  The Board does not find that the 
veteran's subjective complaints with regard to his service-
connected psychiatric disability coincide with the clinical 
objective observations.  As the 70 percent rating has not 
been met, it logically follows that the criteria for the 
maximum 100 percent rating likewise are not met.  See 
38 C.F.R. § 4.130, Diagnostic Code 9412.  In this case, the 
evidence has not demonstrated total occupational and social 
impairment.  

The Board also points out that none of the GAF scores 
assigned in this case provides a basis for assignment of more 
than the current 50 percent evaluation.  According to the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), a GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  There is no question that the GAF 
score and the interpretations of the score are important 
considerations in rating a psychiatric disability.  See e.g., 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  However, the GAF score 
assigned in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the evaluation 
issue; rather, they must be considered in light of the actual 
symptoms of the veteran's disorder (which provide the primary 
basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  

The Board notes that the lowest GAF score reported has been 
55 and the highest reported has been 75.  According to the 
DSM-IV, a GAF score of 51 to 60 is indicative of moderate 
symptoms (e.g., flat affect and circumstantial speech, and 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning.  Thus, the Board finds 
that a GAF score of 55 clearly is not reflective of 
impairment that contemplates more than a 50 percent rating.  
The Board also points out that, according to the DSM-IV, a 
GAF score is based on the clinician's judgment of the 
individual's overall level of functioning.  Therefore, while 
the Board has taken into consideration the relevant evidence 
during the time period pertinent to the claim for increase, 
to include the assigned GAF scores, the lack of any 
consistent pattern of worsening of the veteran's reported 
symptoms precludes a rating higher than 50 percent.  

Under these circumstances, the Board finds that the claim for 
a rating higher than 50 percent for panic disorder, with 
agoraphobia and generalized anxiety disorder, with a history 
of PTSD, must be denied.  In reaching this conclusion, the 
Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against the 
claim, the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990). 


ORDER

A rating greater than 50 percent for panic disorder, with 
agoraphobia and generalized anxiety disorder, with a history 
of PTSD, is denied.  


REMAND

With respect to the veteran's petition to reopen his claim 
for service connection for a cardiovascular disability, the 
Board notes that the RO originally denied the veteran's claim 
in September 1997, both on a direct basis and as due to 
undiagnosed illness or other qualifying, chronic disability, 
pursuant to 38 U.S.C. § 1117.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision 
which held that, in the context of a claim to reopen, VCAA 
notice must include an explanation of 1) the evidence and 
information necessary to establish entitlement to the 
underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further explained that the VCAA requires, 
in the context of a claim to reopen, that VA look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  See Id.  

As noted above, the RO issued the veteran a notice letter in 
May 2004.  The notice letter discussed the evidence necessary 
to establish a claim for service connection and the need to 
submit new and material evidence to reopen the veteran's 
claim.  The letter also contained a brief description of what 
constitutes new and material evidence, and that the veteran 
needed to submit evidence showing that his disability was 
incurred in or aggravated by service.  However, the Board 
interprets the holding in Kent, supra, as requiring VA to 
inform the veteran what specific evidence is necessary to 
reopen his claim.  In this case, in the September 1997 rating 
decision that became final, the RO determined that the 
veteran did not have a heart disability that was incurred in 
or aggravated by service, nor did the veteran have an 
undiagnosed illness.  As such, to reopen his claim, the 
veteran would need to submit competent medical evidence 
(e.g., an opinion from a medical doctor) that any currently 
diagnosed heart disability is related to his period of 
military service, or evidence that his heart disability is 
not due to diagnosed disease or injury.  

Thus, the Board finds action by the RO is required to satisfy 
the notification provisions of the VCAA in accordance with 
Kent, supra.  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Dingess and Hartman v. Nicholson, 19 Vet. App. 473 
(2006) (VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim; those five elements include (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
award).  

The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103; Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  After 
providing the required notice, the RO should attempt to 
obtain any pertinent outstanding evidence for which the 
veteran provides sufficient information and, if necessary, 
authorization.  See 38 U.S.C.A. § 5103A(a), (g); 38 C.F.R. 
§ 3.159.  See also Charles v. Principi, 16 Vet. App. 370 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Furthermore, regulations implementing the VCAA included a 
revision of 38 C.F.R. § 3.156, the regulation governing the 
new and material evidence requirement for reopening 
previously disallowed claims.  However, that revision applies 
only to claims filed on or after August 29, 2001.  See 38 
C.F.R. § 3.156(a) (2006).  Here, a review of the claims file 
reflects that the veteran sought to reopen his claim for 
service connection for a cardiovascular disability prior to 
August 29, 2001.  Thus, on remand, the RO should adjudicate 
the petition to reopen under the version of 38 C.F.R. 
§ 3.156(a) in effect prior to August 29, 2001.  

With respect to the veteran's claim regarding his neck, the 
issue developed for appeal, as noted above, is a claim for 
service connection for a herniated disc of the cervical 
spine.  The Board is also aware that the veteran filed a 
claim for service connection for "arthritis of the spine."  
In a June 2001 rating decision, the RO denied the veteran's 
claim for service connection for herniated disc of the neck 
with pain, numbness of arm, shaking and tingling of hands.  
In addition, the RO noted in the decision the following:  

The veteran is claiming spinal arthritis[.]  
[T]his is not an [sic] specific claim . . . . 
If [the veteran] is claiming neck spine 
arthritis, neck disability is denied on 
current rating decision.  

Thus, it would appear to the Board that a claim for service 
connection for arthritis of the cervical spine is likewise 
associated with the current issue in appellate status 
regarding a herniated disc of the cervical spine.  In this 
respect, the Board notes that of record is an August 1991 X-
ray of the cervical spine which reflects mild degenerative 
changes at C5-C6.  The X-ray is dated within the first year 
following the veteran's separation from active service.  The 
Board notes that VA regulations allow for a grant of service 
connection, on a presumptive basis, for arthritis manifest to 
a degree of 10 percent or more within the first post-service 
year, barring affirmative evidence to the contrary.  See 
38 C.F.R. §§ 3.307 and 3.309 (2006).  

A subsequent X-ray of the veteran's cervical spine six years 
later, in August 1997, as well as an X-ray in January 2000 
revealed mild degenerative changes at C6-C7.  However, in 
January 2005 and August 2005, X-rays of the veteran's 
cervical spine were reported as showing no degenerative 
changes.  At the same time, MRIs (magnetic resonance imaging) 
of the veteran's cervical spine in March 2000, October 2000, 
January 2002, and June 2005 include findings of foraminal and 
central stenosis as well as disc osteophyte complex and 
spurring.  

With regard to the medical opinion evidence associated with 
the veteran's claim, those unfavorable medical opinions do 
not reflect discussion of the August 1991 X-ray report.  
Otherwise, with respect to the favorable opinion evidence, a 
report of January 2003 VA peripheral nerves examination 
reflected a connection between the veteran's cervical spine 
disability and service.  The examiner later changed that 
opinion as noted in a report of August 2003 VA examination.  
A January 2005 VA neurologic examination reflects the 
examiner's opinion that it was not unreasonable to assume 
that if the veteran's in-service trauma caused lumbosacral 
spinal problems that the biomechanics of the veteran's spine 
could be changed and cause degeneration further up.  However, 
the examiner reported that she could not state whether there 
was a direct causal relationship without resorting to 
speculation.  Otherwise, the only other favorable medical 
opinion, from a VA neurologist, as noted in a July 2005 
neurology resident note, does not reflect apparent 
consideration of a post-service accident occurring in early 
2000, in which the veteran reportedly fell 19 feet from a 
truck and injured his cervical spine.  

Thus, without any further explanation as to the discrepancy 
in findings with regards to the various diagnostic studies or 
the medical opinion evidence, especially in light of the 
veteran's post-service trauma to his cervical spine, the 
Board can not say conclusively that the veteran's current 
cervical spine disability is related to service or manifested 
itself to a compensable degree within one year of service.  

Therefore, the Board finds that the claims file should be 
forwarded to a VA orthopedist or other qualified medical 
professional who has not previously examined the veteran, for 
a supplemental opinion regarding the veteran's claim.  The 
examiner should be asked to review the claims file, including 
those diagnostic studies noted above, the various reports of 
VA examinations dated in January 2003, August 2003, and 
January 2005, in addition to the July 2005 neurology resident 
note.  The orthopedist should then offer a medical opinion as 
to whether any current cervical spine disability is related 
to service, to include whether the veteran demonstrated 
degenerative arthritis of the cervical spine within one year 
of service.  See 38 U.S.C.A. § 5103A(d) (West 2002).  The RO 
should arrange for the veteran to undergo examination only if 
such examination is needed to answer the questions posed 
above.  

With respect to the claim for service connection for carpal 
tunnel syndrome of the left wrist, a review of the veteran's 
service medical records reflects a March 1989 treatment note 
in which left hand numbness and tingling was reported.  
Additionally, in May 1991, the veteran reported left upper 
extremity tingling.  The veteran has continued to complain of 
pain, numbness, and/or tingling in his left hand and arm.  
Post-service medical evidence reflects that the veteran 
underwent a left carpal tunnel release in February 2000, and 
reportedly had left cubital tunnel surgery in 2004 for an 
ulnar neuropathy.  In the report of a January 2005 VA 
neurologic examination, the veteran reported that his 
symptoms of carpal tunnel had improved since his carpal 
tunnel release, but that he continued to suffer from numbness 
in the left ulnar distribution.  The report of a January 2005 
VA spine examination reflects the examiner's assessment that 
the veteran experienced persistent left ulnar nerve symptoms 
as well as left carpal tunnel symptoms.  

In its August 2003 remand, the Board requested that an 
examiner opine as to whether the veteran's carpal tunnel 
syndrome was related to service.  In the report of January 
2005 neurologic examination, the examiner only opined as to 
whether the veteran's carpal tunnel syndrome and cubital 
tunnel syndrome were related to the veteran's cervical 
degenerative joint disease.  She did not comment regarding 
the relationship of those disabilities to service.  The Court 
has held that a remand by the Board confers on the appellant, 
as a matter of law, a right to compliance with the remand 
instructions, and imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  

Therefore, the Board finds that the claims file should be 
returned to the examiner who conducted the January 2005 VA 
neurologic examination for a supplemental opinion regarding 
the veteran's claim for service connection for left carpal 
tunnel syndrome.  In this regard, the examiner should again 
review the veteran's claims file and offer an opinion as to 
whether the veteran suffers from any peripheral nerve 
entrapment disorders and whether it is at least as likely as 
not that any such disability identified is related to the 
veteran's period of service.  See 38 U.S.C.A. § 5103A(d) 
(West 2002).  The RO should arrange for the veteran to 
undergo examination only if the January 2005 VA examiner is 
unavailable and/or such examination is needed to answer the 
questions posed above.  

As for the veteran's claim for a higher initial rating for 
residuals of low back strain and pelvic contusion, a review 
of the claims file reflects that in November 2000, the 
veteran was granted service connection and assigned a 20 
percent rating for intervertebral disc syndrome under 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2000).  The veteran 
appealed the initial rating assigned.  During the course of 
the veteran's appeal, the rating criteria for intervertebral 
disc syndrome were amended.  Under the amended regulations, 
intervertebral disc syndrome is rated for incapacitating 
episodes.  However, the veteran may be rated separately for 
both orthopedic and neurologic manifestations of his service-
connected back disability.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5237-5243 (2006).  

The Board notes that a review of the claims file, in 
particular, various supplemental statements of the case 
(SSOC) dated in March 2003, June 2005, and December 2005, do 
not reflect that the veteran has been given sufficient notice 
of the amended regulations of the spine which would allow him 
to meaningfully participate in his appeal.  In this regard, 
while the RO has notified the veteran that he may receive 
separate evaluations for orthopedic and neurologic impairment 
associated with his lumbar spine disability, the veteran has 
not been notified of the specific rating criteria associated 
with limitation of motion of the thoracolumbar spine.  The 
medical evidence currently reflects that the veteran does 
experience limitation of motion of his lumbar spine.  Thus, 
due process considerations compel the conclusion that the RO 
must provide adequate notice to the veteran of those amended 
regulations governing diseases and injuries of the spine and 
for issuance of an SSOC reflecting such notice.  See 38 
C.F.R. § 19.31 (2006).  

Finally, the Board notes that in May 2004 medical release 
forms (VA Form 21-4142), the veteran identified having been 
treated for pain associated with his low back and neck at the 
VA outpatient clinic (VAOPC) in South Bend, Indiana, from 
1998 to 2004; and the Osteopathic Family Clinic, from 1995 to 
1998.  While a review of the claims file does reflect a large 
number of treatment records from other VA facilities, there 
do not appear to be any records from the South Bend VAOPC.  
Likewise, there do not appear to be any records from the 
Osteopathic Family Clinic.  On remand, an attempt should be 
made to obtain any available records from either medical 
facility.  See 38 U.S.C. § 5103A (West 2002); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations.  Hence, in addition to the actions 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the remaining claims on 
appeal.  

Accordingly, the claims are REMANDED for the following 
action:



1.  The RO should send to the veteran a 
corrective VCAA notice that explains 
what constitutes new and material 
evidence (38 C.F.R. § 3.156 (2001)) and 
specifically identify the type of 
evidence (e.g., an opinion from a 
medical doctor relating any current 
heart disability to the veteran's 
period of service) necessary to satisfy 
the element of the underlying claim 
which was found insufficient in the 
previous September 1997 RO denial, in 
accordance with Kent, supra.  

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, signed 
authorization to enable the RO to obtain 
any additional evidence not currently of 
record that pertains to the veteran's 
remaining claims on appeal.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond.  

3.  The RO should obtain any available 
medical records from the South Bend VAOPC 
for the period 1998 to 2004, and from the 
Osteopathic Family Clinic from 1995-1998, 
and associate them with the claims file.  

4.  After obtaining any identified 
evidence, the RO should forward the 
veteran's claims file to the VA 
neurologic examiner who examined the 
veteran in January 2005.  That physician 
should review the veteran's claims file 
(with particular attention given to her 
report of the January 2005 VA 
examination, VA neurology resident notes 
dated in May and July 2005, 


and the evidence (if any) added to the 
claims file since the January 2005 
examination) and provide a supplemental 
opinion.  In that supplemental opinion 
the examiner must opine as to whether the 
veteran suffers from any left carpal 
tunnel syndrome or residuals thereof, and 
if so, whether it is at least as likely 
as not (i.e. there is at least a 50 
percent probability), that any such 
disorder is related to the veteran's 
period of military service.  An 
explanation should be provided for the 
examiner's conclusions.

The RO should arrange for the veteran to 
undergo examination only if the January 
2005 VA examiner is unavailable and/or 
such examination is needed to answer the 
questions posed above.  

5.  The RO should also arrange for a 
review of the veteran's claim file by a 
VA orthopedist or other qualified medical 
professional who has not previously 
examined the veteran.  The physician 
should pay particular attention to those 
X-ray reports of the cervical spine dated 
in August 1991 (identifying mild 
degenerative changes at C5-C6), August 
1997, January 2000, January 2005, and 
August 2005; MRIs of the cervical spine 
dated in March 2000, October 2000, 
January 2002, and June 2005; as well as 
reports of VA examination and neurology 
resident notes dated in January 2003, 
August 2003, January 2005, and May and 
July 2005.  The physician must then 
provide a medical opinion as to whether 
it is at least as likely as not (i.e. 
there is at least a 50 percent 
probability), that (1) any identified 
cervical spine disability is related to 
the veteran's period of military service, 
and (2) whether the 


veteran demonstrated degenerative 
arthritis of the cervical spine within 
one year of service.  An explanation 
should be provided for the examiner's 
conclusions.

The RO should arrange for the veteran to 
undergo examination only if such 
examination is needed to answer the 
questions posed above.  

6.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the claims remaining 
on appeal in light of all pertinent 
evidence and legal authority (to include 
consideration of 38 C.F.R. § 3.156(a) in 
effect prior to August 29, 2001).  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case (which must include the 
current rating criteria for disabilities 
of spine under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237-5243 (2006)) and 
afforded an opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 


handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


